                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 THE ESTATE OF PATRICK                          §
 MICHAEL WISE, ET AL,                           §
                                                §
           Plaintiffs,                          §
                                                          Case No. 2:17-cv-00788-RSP
                                                §
 v.                                             §
                                                §
 CITY OF GLADEWATER, TEXAS ET                   §
 AL,                                            §
                                                §
           Defendants.                          §

                                  MEMORANDUM ORDER

           Before the Court is Defendant Robert Carlsen’s Motion for Summary Judgment

(Dkt. No. 52), which asserts that Carlsen is entitled to qualified immunity for claims that

Carlsen used excessive force.

           After reviewing the underlying briefing and conducting a hearing on issues of

qualified immunity, the Court concludes that summary judgment is appropriate. Viewing

the facts in a light most favorable to Plaintiff, no reasonable jury could conclude that

Defendant Carlsen’s use of force amounted to a constitutional violation. Therefore, Carlsen

is entitled to summary judgment based on qualified immunity.


      I.      BACKGROUND

           Plaintiffs are the survivors of Patrick Michael Wise, who died from gunshot wounds

incurred on the night of November 5, 2016 in Gladewater, Texas. The relevant events

occurred at night, so it was dark and difficult for Carlsen and Wise to see their


                                              1 / 17
surroundings. Defendant Carlsen is a Gladewater police officer who attempted to stop

Wise’s vehicle because Wise’s license plate was obscured. 1 (Dkt. No. 52-1 at 63:9–64:4;

Dkt. No. 55 at 12.) Wise eventually pulled over and came to a stop in the road. (Dkt No.

56-7.) As Carlsen approached Wise’s vehicle, Wise drove off, and Carlsen went back to

his vehicle to pursue Wise. (Dkt. No. 52-1 at 87:14–16; Dkt No. 56-7.) Eventually, Carlsen

caught up to Wise’s vehicle, which was parked in the road and with the driver’s door open.

(Dkt. No. 52-1 at 98:5–99:25; Dkt No. 56-7.) Carlsen heard Wise’s footsteps and began

pursuing Wise on foot, with his body camera turned on. (Dkt. No. 52-1 at 104:9–106:4;

Dkt. No. 52-2 at 117:20–118:4.)

           During the pursuit, Carlsen and Wise entered into a semi-enclosed, undeveloped lot,

with fences that were roughly 6 feet tall running along the north and west perimeters. (Dkt.

No. 55 at 14 (citing Dkt. No. 56-9).) Carlsen tripped and fell to the ground in the tall grass

of the lot. (Dkt. No. 52-2 at 125:21–126:4.) After Carlsen fell to the ground, Carlsen and

Wise began fighting with each other. (Id. at 128:25–130:2.) Carlsen’s body camera fell off

at some point during this altercation, causing the video to be entirely dark. (Dkt. No. 52-1

at 14:18–15:2; Dkt No. 56-7.) However, the body camera still provided audio for the

relevant events. (See Dkt. No. 52-5 (transcribing the audio produced by Carlsen’s body

camera); Dkt No. 56-7 (providing body-cam video and audio).) Wise eventually began

grabbing at Carlsen’s holstered gun, but he was never able to take the gun from Carlsen.

(Dkt. No. 52-2 at 139:14–21; Dkt. No. 52-5 at 2 (“Now I got your gun b****.”).) Carlsen



1
    The reasonableness of the stop has not been challenged.

                                                        2 / 17
claims that while Wise had his hand on the gun, Carlsen offered to let Wise go away. (Dkt.

No. 52-2 at 142:2–14.) This is corroborated by the following statements from the audio:

              Carlsen:      You just want to walk away?
              Wise:         Huh?
              Carlsen:      You want to go?
              Wise:         Let me go now.
              Carlsen:      What?
              Wise:         Let me go.
              Carlsen:      Let go of that first.
              Wise:         I will if you let me go.

(Dkt. No. 52-5 at 2.) With Carlsen lying on the ground near the center of the lot, Wise

began walking around. (Dkt. No. 52-2 at 151:20–153:4; Dkt. No. 52-5 at 3.) Wise was

walking around for about 37 seconds, and Plaintiffs claim that Wise was looking for a way

out of the lot. (Dkt. No. 55 at 14 (citing Dkt. No. 56-7 at 4:43-5:20).) Wise was walking

near the northwest corner of the lot, and with fences running along the north and west

perimeters of the lot, Wise eventually walked back in the direction of Carlsen. (Dkt. No.

52-2 at 152:24–153:4.) By that time, Carlsen testifies that he had turned over and was lying

in a prone position on his stomach. (Dkt. No. 52-2 at 153:5–14.) As Wise was approaching

Carlsen, Carlsen’s partner drove up to one edge of the lot in his police vehicle. Carlsen’s

partner shined a spotlight on Wise, and Wise looked over towards Carlsen’s partner. (Dkt.

No. 52-2 at 161:20–162:15.) At that time, Carlsen fired his weapon at Wise. (Dkt. No.

164:17–165:10.)

       Carlsen claims that he was lying on the ground when he began shooting, continued

shooting as he shifted up to rest on both knees, paused his shots briefly as he moved from

his knees to a standing position, and then continued firing from a standing position. (Dkt.


                                           3 / 17
No. 52-2 at 165:17–169:23). Two other people, Patrick Lohr and Megan Lohr, were

standing in a house across the street from Carlsen and Wise. Patrick Lohr testified that

Carlsen was originally on the ground before the shooting. (Dkt. No. 55-11 at 5:48–5:55.)

Patrick Lohr heard the words “If you tase me again, I will f*****g shoot your a**.” (Id. at

5:28–5:31). Megan Lohr testified that she heard that “If you tase me one more time, I am

going to shoot you.” (Id. at 10:20–10:22.) Patrick Lohr’s testimony is unclear as to whether

Carlsen was standing when he began shooting—Lohr stated in his Declaration that he heard

shots fired and that the officer got up off the ground firing (Dkt. No. 52-7 at ¶ 6), but he

stated in his interview with the Texas Rangers that Carlsen was standing up when the

spotlight was first shining on him and then began firing and advancing towards Wise. (Dkt.

No. 55-11 at 6:20–6:35, 11:55–12:10.) Megan Lohr stated in her interview with the Texas

Rangers that she believed that Carlsen was standing when the spotlight shined on him and

he started shooting from that position. (Id. at 11:55–12:10.)

       Plaintiffs claim that Robert Carlsen violated Plaintiffs’ constitutional rights to be

free from excessive use of force (Dkt. No. 46 at ¶¶ 84–91). Plaintiffs also claim that the

City of Gladewater, Texas is liable under a theory of municipal liability for the actions of

Carlsen. (Id. at ¶¶ 92–100.) Plaintiffs also bring state law wrongful death claims against

each of the defendants in this case. (Id. at ¶¶ 101–06.) This Order focuses on the claim

against Robert Carlsen for excessive use of force and the related claim against the City of

Gladewater for municipal liability based on that excessive use of force claim.




                                           4 / 17
   II.      APPLICABLE LAW

         Summary judgment should be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Any evidence must be viewed in the light most favorable to the

nonmovant. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (citing Adickes

v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)). Summary judgment is proper when

there is no genuine dispute of material fact. Celotex v. Catrett, 477 U.S. 317, 322 (1986).

“By its very terms, this standard provides that the mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine [dispute] of material fact.”

Anderson, 477 U.S. at 247–48. The substantive law identifies the material facts, and

disputes over facts that are irrelevant or unnecessary will not defeat a motion for summary

judgment. Id. at 248. A dispute about a material fact is “genuine” when the evidence is

“such that a reasonable jury could return a verdict for the nonmoving party.” Id. The

moving party must identify the basis for granting summary judgment and evidence

demonstrating the absence of a genuine dispute of material fact. Celotex, 477 U.S. at 323.

         The Fifth Circuit employs a two-step analysis to determine whether an individual

defendant is entitled to summary judgment on the basis of qualified immunity. Freeman v.

Gore, 483 F.3d 404, 410 (5th Cir. 2007). The first step is to “determine whether, viewing

the summary judgment evidence in the light most favorable to the plaintiff, the defendant

violated the plaintiff's constitutional rights.” Id. If the first step is not satisfied, then the

analysis ends and summary judgment is appropriate for the individual, but if the first step

                                             5 / 17
has been satisfied, then it is necessary to proceed to step two. Id. at 410–11. At the second

step, courts must evaluate whether the individual defendant’s actions “were objectively

unreasonable in light of clearly established law at the time of the conduct in question.” Id.

at 411.

          “Determining whether the force used to effect a particular seizure is reasonable

under the Fourth Amendment requires a careful balancing of the nature and quality of the

intrusion on the individual’s Fourth Amendment interests against the countervailing

governmental interests at stake.” Graham v. Connor, 490 U.S. 386, 396 (1989) (quoting

Tennessee v. Garner, 471 U.S. 1, 8 (1985) (quoting United States v. Place, 462 U.S. 696,

703 (1983))) (internal marks omitted). Whether a particular seizure is reasonable is not

capable of mechanical application or precise definition and must be determined after an

inquiry into the facts and circumstances of each case. Id. (citing Bell v. Wolfish, 441 U.S.

520, 559 (1979)). Important facts may include (1) the severity of the crime at issue, (2)

whether the suspect poses an immediate threat to the safety of the officers or others, and

(3) whether he is actively resisting arrest or attempting to evade arrest by flight. Id.

          To state a claim for imposition of excessive force in the Fifth Circuit, a plaintiff

must show that he or she “(1) suffered some injury which (2) resulted from force that was

clearly excessive to the need for force; (3) the excessiveness of which was objectively

unreasonable.” Heitschmidt v. City of Houston, 161 F.3d 834, 839 (5th Cir. 1998). It is

established law in the Fifth Circuit that the “[u]se of deadly force is not unreasonable when

an officer would have reason to believe that the suspect poses a threat of serious harm to

the officer or others.” Ramirez v. Knoulton, 542 F.3d 124, 129 (5th Cir. 2008) (quoting

                                             6 / 17
Mace v. City of Palestine, 333 F.3d 621, 624 (5th Cir. 2003)); see also Manis v. Lawson,

585 F.3d 839, 843 (5th Cir. 2009) (citing Ontiveros v. City of Rosenberg, Tex., 564 F.3d

379, 382 (5th Cir. 2009)) (“An officer’s use of deadly force is not excessive, and thus no

constitutional violation occurs, when the officer reasonably believes that the suspect poses

a threat of serious harm to the officer or to others.”). The Fifth Circuit has recognized that

analyzing the propriety of qualified immunity for excessive force claims presents “the

unusual circumstance that the standard for stating a claim, the objective reasonableness of

the force exerted, coincides in large part with the inquiry for determining qualified

immunity, the objective reasonableness of the officers' conduct.” Heitschmidt, 161 F.3d at

839 (5th Cir. 1998).

       In some circumstances, an officer may take a course of action based on a reasonable

belief of a threat, and it may be clear in hindsight that no such threat actually existed.

However, the use of force should not be assessed with the benefit of hindsight and instead

should be judged from the perspective of a reasonable officer at the time. Kingsley v.

Hendrickson, 135 S. Ct. 2466, 2473 (2015) (citing Graham, 490 U.S. at 396); see, e.g.,

Bazan ex rel. Bazan v. Hidalgo Cty., 246 F.3d 481, 493 (5th Cir. 2001). “The calculus of

reasonableness must embody allowance for the fact that police officers are often forced to

make split-second judgments—in circumstances that are tense, uncertain, and rapidly

evolving—about the amount of force that is necessary in a particular situation.” Graham,

490 U.S. at 396–97.

       A warning may be required in some circumstances from an officer before he or she

may apply deadly force:

                                            7 / 17
              Where the officer has probable cause to believe that the suspect
              poses a threat of serious physical harm, either to the officer or
              to others, it is not constitutionally unreasonable to prevent
              escape by using deadly force. Thus, if the suspect threatens the
              officer with a weapon or there is probable cause to believe that
              he has committed a crime involving the infliction or threatened
              infliction of serious physical harm, deadly force may be used
              if necessary to prevent escape, and if, where feasible, some
              warning has been given.

Garner, 471 U.S. at 11–12. Interpreting this language, the Fifth Circuit has emphasized

that a warning is only necessary where feasible and concluded that a warning would not be

feasible in several cases. See Roberts v. City of Shreveport, 397 F.3d 287, 294 (5th Cir.

2005) (“Plaintiffs' insistence on a warning does not square with Tennessee v. Garner in the

fast-moving scenario that Rivet confronted.”); Colston v. Barnhart, 130 F.3d 96, 100 (5th

Cir. 1997).

       In Colston, the Fifth Circuit determined that an officer was not objectively

unreasonable for failing to give a warning. Colston, 130 F.3d at 100. In that case, the driver

was arrested for an outstanding traffic warrant, and the passenger was placed on the ground

after failing to provide his name. Id. at 97. The passenger refused to stay on the ground and

began standing up. Id. at 98. The officers, Barnhart and Langford, ordered the passenger to

stay on the ground and attempted to push him back down to the ground, but the passenger

forced his way up. Id. The officers eventually applied a baton and tried to control the

passenger, but they were unable to; the passenger pushed Langford to the ground and struck

Barnhart in the face, breaking Barnhart’s glasses. Id. After the passenger knocked Langford

down to the ground another time, leaving him limp and motionless, Barnhart drew his gun



                                            8 / 17
from the prone position and fired at the passenger. Id. Barnhart fired three shots, with the

second and third bullets hitting the passenger in the right arm and the buttocks. Id.

       The passenger filed suit, arguing that Barnhart violated his Fourth Amendment

rights by using excessive force against him and that Barnhart’s failure to warn him before

discharging his weapon made his conduct objectively unreasonable. Id. at 98, 100. The

Court concluded that Barnhart’s actions were not objectively unreasonable because the

passenger was standing between the two officers in a position where he could inflict serious

harm on the officers and because the passenger moved towards the officers’ vehicle where

a shotgun was located. Id. at 99, 100. The Fifth Circuit determined that Barnhart’s failure

to give a warning was not objectively unreasonable, reasoning that “Barnhart, lying on his

back with [the passenger] nearby, had to immediately decide whether to shoot.” Id. at 100.


   III.   ANALYSIS

          a. Robert Carlsen is entitled to qualified immunity at step one as his
             actions did not constitute an objectively unreasonable use of excessive
             force.

       The critical question to be answered here is whether a reasonable jury could

conclude that Officer Carlsen’s use of force was an objectively unreasonable use of

excessive force based on the information that was available to him at the time that he

applied that force. The Court concludes that the answer is no—no reasonable jury could

conclude that Carlsen’s actions were objectively unreasonable—making summary

judgment appropriate at step one of the qualified immunity framework.




                                           9 / 17
       Each of the Graham factors suggest that this seizure was reasonable under the

circumstances. The first Graham factor, the severity of the crime at issue, suggests that the

use of force was reasonable under the circumstances. While Wise was originally sought for

the crime of evading arrest, the evidence shows that he later committed other more serious

offenses by assaulting and threatening to kill Carlsen. The Court will address the second

Graham factor fully below, but it suggests that the use of force was reasonable. The third

Graham factor, whether the suspect is actively resisting arrest or attempting to evade arrest

by flight, clearly suggests that Carlsen’s use of force was reasonable as Wise attempted to

evade arrest after being pulled over, and he also actively resisted arrest. Further, Wise

attempted to evade arrest by flight and was resisting arrest by getting into a physical

altercation with Officer Carlsen.

       The second Graham factor, whether the suspect poses an immediate threat to the

safety of the officers or others, also suggests that the use of force was reasonable. The facts

overwhelmingly support Carlsen’s alleged belief that the suspect posed a threat of serious

harm to the himself, to Carlsen’s partner, and potentially others based on the information

available to Carlsen at the time. While Wise did not actually have any weapon when

Carlsen applied deadly force, that fact is irrelevant as it is only known in hindsight.

Kingsley, 135 S. Ct. at 2473. The information available to Carlsen at the time supports a

reasonable belief that Wise was in possession of a deadly weapon and that Wise posed an

immediate threat of serious harm. Wise stated the following verbal threats to Carlsen:

          •       “Got your gun b***h. What, what now b***h” (Dkt. No. 52-5 at 2.)

          •       “Got a strap in my pocket, and I’ll f***ing kill you” (Id. at 3.)

                                            10 / 17
          •       “Get the f*** off me dude….I got your gun, n****r boy” (Id. at 2.)

          •       “Stay down, I ain’t playing. Get on the ground now or I’m gonna shoot

                  you.” (Id. at 3.)

          •       “You’re dead” (Id.)

       In addition to the verbal threats and assertions made by Wise, Carlsen also states

that Wise was positioned in a manner consistent with holding a firearm. Carlsen states that

Wise was “blading,” in that he was standing with one foot in front of the other so that he

was turned at roughly a 45-degree angle. (Dkt. No. 52 at 18; Dkt. No. 55 at 15.) Wise

concealed his right hand behind his back leg in a manner that made it appear that he was

holding a weapon in that hand. (Dkt. No. 52 at 9 (citing Dkt. No. 52-4 at ¶ 4); Dkt. No. 55

at 15.) Furthermore, Plaintiffs’ expert, Margo Frasier, has conceded that a reasonable peace

officer would believe there was a possibility that Wise might have a gun. (Dkt. No. 57 at 5

(citing Dkt. No. 52-10 at 150:2–4).)

       Ms. Frasier argues that “Carlsen did not have a rational basis to believe, if he

believed at all, that Patrick’s actions constitute an imminent threat of serious bodily injury

and/or death.” (Dkt. No. 55 at 16.) However, the Court disagrees based on the reasoning

provided above. Further, Frasier’s assertion is contradicted by the her own concession that

a reasonable peace officer would believe there was a possibility that Wise might have a

gun. (Dkt. No. 57 at 5 (citing Dkt. No. 52-10 at 150:2–4).) This is also contradicted by the

following response to a question at deposition:

              Q: Now, in the mind of a reasonabl[y] prudent police officer,
              what would that suggest to you about a suspect who after
              fleeing, after being shot at with a Taser, turns around and

                                           11 / 17
              comes back to the officer instead of continuing to flee away
              from the officer? What would that suggest to a reasonable
              peace officer?
              Frasier: That the person is wanting to engage in a confrontation
              with him.
              Q: I mean, would it suggest to a reasonable peace officer that
              this is not an individual who’s just running to get away, now
              he’s bringing the fight to the officer? . . .
              Frasier: He’s bringing the fight to the officer.

Dkt. No. 52-10 at 119:21–120:9. The concessions by Frasier that the possibility existed

that Wise had a gun and that Wise was “bringing the fight to the officer” support a

reasonable belief that Wise presented a threat of serious harm.

       Plaintiffs make several arguments that improperly focus on subjective impressions

that Carlsen allegedly possessed. Frasier argues that “[a] reasonable officer, if he was

concerned about a suspect having a weapon, would issue commands such as show me your

hands, and Carlsen’s failure to do so indicates that he did not believe that Patrick had a

weapon except for the inoperable taser.” (Dkt. No. 55 at 17 (emphasis added).) Frasier also

argues that Carlsen never searched Wise for a weapon after shooting at him and that “the

failure to do so indicates that Carlsen did not believe [Wise] had a weapon except for the

inoperable taser.” (Id. (emphasis added).) Plaintiffs also argue that Carlsen allowed Wise

to leave because he did not think that Wise possessed a weapon. (Id. at 19.) The Court’s

inquiry is to be conducted from the viewpoint of a reasonable officer with the information

available to the Carlsen at the time force was applied, and Carlsen’s own subjective beliefs

or subjective intent are irrelevant. Rice v. ReliaStar Life Ins. Co., 770 F.3d 1122, 1135 (5th

Cir. 2014) (concluding that the subjective beliefs of an officer are irrelevant to the

determination of whether the officer is entitled to qualified immunity for an excessive use

                                           12 / 17
of force claim); see also Graham, 490 U.S. at 396–97 (stating that “[t]he ‘reasonableness’

of a particular use of force must be judged from the perspective of a reasonable officer on

the scene” and that, “[a]s in other Fourth Amendment contexts, however, the

‘reasonableness’ inquiry in an excessive force case is an objective one: the question is

whether the officers’ actions are ‘objectively reasonable’ in light of the facts and

circumstances confronting them, without regard to their underlying intent or motivation”).

Further, the inquiry should focus on the moment that deadly force was applied, making

information that only becomes known after the event irrelevant. See Kingsley, 135 S. Ct.

at 2473 (citing Graham, 490 U.S. at 396).

       Wise indicated a few times that he wanted to flee. (Dkt. No. 52-5 at 3–4 (stating

“Let me go,” “Stay down,” and “Get away from me, now”).) However, after indicating

this, Wise continued to make deadly threats towards Carlsen. (Id. (stating “Stay down I

ain’t playing. Get on the ground now or I’m gonna shoot you,” “I ain’t playing. If you shoot

me with that taser . . . [y]ou’re dead.).) Because Wise was approaching Carlsen, it was

reasonable for Carlsen to believe that Wise posed an immediate threat of serious harm to

Carlsen and Carlsen’s partner.

       Plaintiffs argue that Carlsen fired 11 shots at Wise and that this fact shows that

Carlsen applied an excessive use of force that was objectively unreasonable (Dkt. No. 55

at 14 (citing Dkt. No. 56-7 at 5:26)). However, the facts support Carlsen’s belief that Wise

had a gun, and Carlsen could reasonably believe that Wise would shoot back if Carlsen

happened to miss. Furthermore, while eleven shots were fired, one witness testified that

the shots were fired in two volleys or groups with a pause between the two groups of shots.

                                          13 / 17
(Dkt. No. 52-7 at ¶ 6.) After the first group of shots, the witness testified that Wise was

still standing. (Id.) Carlsen then fired the second group of shots and Wise then fell to the

ground. (Id.) Because Wise was still standing after the first volley of shots, this supports

an objective belief that Wise still presented an imminent threat. Additionally, “[t]he

calculus of reasonableness must embody allowance for the fact that police officers are often

forced to make split-second judgments—in circumstances that are tense, uncertain, and

rapidly evolving—about the amount of force that is necessary in a particular situation.”

Graham, 490 U.S. at 396–97. The tense and rapidly evolving circumstances of the present

situation provide further support for Carlsen’s actions.

       Plaintiffs argue that the trajectory of the bullets are inconsistent with Carlsen’s story.

(Dkt. No. 55 at 15.) Carlsen claims that he was lying on the ground roughly 5 to 7 feet

away and that he began firing his weapon from that position and then stood up as he was

firing at Wise. (Dkt. No. 52-2 at 165:17–166:3, 167:3–7.) Plaintiffs argue that the location

of the bullets’ entry wounds on Wise were inconsistent with Carlsen’s version of events

because the bullets appear to have a level trajectory rather than an upward trajectory that

would be consistent with Carlsen shooting from the ground five to seven feet away.

       Even if Carlsen fired all of his shots while standing up, this would not prevent

summary judgment here. Regardless of whether Carlsen was standing up or not at the time

he fired his weapon, this does not change the fact that the other circumstances suggested

that Wise posed a threat of serious harm to the officer or others. This is not a situation

where Carlsen is the sole surviving witness like in Bazan ex rel. Bazan v. Hidalgo County,

246 F.3d 481 (5th Cir. 2001) as other witnesses have corroborated the material portions of

                                            14 / 17
Carlsen’s testimony. 2 Thus, even accepting Plaintiffs argument to be true, any impact

Carlsen’s credibility would not preclude summary judgment.

         Plaintiffs argument ignores that Carlsen missed Wise with several of his shots, and

these missed shots could have been the first shots that were fired from the ground.

Additionally, bullet number 6 has an entry point and an exit point at approximately the

same height just above Wise’s left knee (Dkt. No. 56-6 at 4), and this bullet trajectory is

consistent with Carlsen firing his weapon from a prone position or on a knee (See Dkt. No.

52-2 at 165:17–166:3).

         Plaintiffs also argue that the autopsy report conclusively shows that Wise was

fleeing (Dkt. No. 55 at 14–15 (citing Dkt. No. 56-6)). However, the medical examiner

stated that only one of the bullets (bullet #4) was moving back to front; the examiner stated

that all other bullets moved at least partially front to back or moved entirely side-to-side.

(Id. at 2, 4–5.) The medical examiner’s conclusion that just one of the bullets traveled back

to front is insufficient to create a genuine dispute of material fact.

         Plaintiffs argue that Carlsen was not threatened at the specific moment that he fired

at Wise because Wise was distracted by the light and looking away. Plaintiffs based this


2
  In Bazan, the Fifth Circuit affirmed the district court’s denial of summary judgment of qualified immunity where
an officer provided testimony, the officer was the sole surviving witness to the critical events, and disputes arose as
to the events that occurred shortly before the shooting. Id. at 491. The Bazan court concluded that the disputes put
the officer’s credibility at issue and created a genuine dispute of material fact that precluded summary judgment. Id.
at 491–92. The Bazan court emphasized the narrow factual situation that the case was directed to “one in which the
sole surviving witness to the central events is the defendant himself, an interested witness.” Roberts v. Kennedy, No.
2:17-CV-00604-RSP, 2018 WL 3439049, at *3 (E.D. Tex. July 17, 2018) (quoting Bazan, 246 F.3d at 493). This
Court has recognized that distinction: “Critical parts of the events were observed by Officer Lusk, Tyler Hearn, and
Davin Jeffery. While their testimony does not cover all the details provided by Kennedy, it does corroborate his
testimony. And there is absolutely no summary judgment evidence that contradicts Kennedy’s testimony as to the
critical details of those 17 seconds. Under these circumstances, doubts about the officer’s credibility stemming from
an unrelated matter are not sufficient to create a triable issue of fact.” Id. Summary judgment is also appropriate here
because other surviving witnesses and the audio from the body cam are present to corroborate Carlsen’s testimony.

                                                       15 / 17
argument on the reasoning that “the excessive force inquiry is confined to whether the

[officer] was in danger at the moment of the threat that resulted in the [officer’s] shooting.”

Bazan, 246 F.3d at 493. However, this argument fails for two reasons. First, Plaintiffs apply

the law too narrowly. Assuming that Wise possessed a firearm (which the facts suggested),

Wise could have fired at Carlsen or Carlsen’s partner soon after being distracted by the

light. Second, even if Wise was looking away from Carlsen and was not a danger to Carlsen

in that specific moment, Wise was still looking towards Carlsen’s partner—thus, Carlsen

could still reasonably believe that Wise was a threat to Carlsen’s partner in that specific

moment under Plaintiffs’ own reasoning.

         The Court concludes that Carlsen’s failure to warn Wise was not objectively

unreasonable as a warning would not have been feasible based on the information available

to Wise at the time. Like the situations presented in the Fifth Circuit cases cited and

discussed above, Carlsen was not objectively unreasonable in choosing not to give a

warning before shooting. This situation presented a “fast-moving scenario” where Carlsen

had to “immediately decide whether to shoot.” Roberts, 397 F.3d at 294; Colston, 130 F.3d

at 100. The facts support Carlsen’s belief that Wise had a weapon, and assuming that Wise

did have a weapon, requiring Carlsen to warn Wise that he was about to shoot could have

prompted Wise to fire his weapon. Furthermore, Wise’s previous actions of noncompliance

and evading arrest 3 suggest that a warning was not feasible.


3
 Plaintiffs appear to argue that Wise did not engage in a physical altercation with Carlsen. Plaintiffs argue that when
Carlsen fired his taser, Carlsen did in fact hit Wise with the taser and that Wise fell over onto Carlsen only as a result
of being tased. Even accepting that Wise was tased and fell onto Carlsen, Wise still appears to have engaged in a
physical altercation and grabbed for Carlsen’s gun as he clearly states “Now I got your gun b***h” and Carlsen
subsequently states “Let go of that first.” (Dkt. No. 52-5 at 2.)

                                                        16 / 17
             For the reasons stated above, no reasonable jury could conclude that Carlsen’s

    actions were an excessive use of force that was objectively unreasonable, so Carlsen did

    not commit any constitutional violation for excessive use of force. Consequently, Carlsen

    is entitled to qualified immunity at step one of the analysis, and summary judgment will be

    GRANTED for the excessive use of force claim against Carlsen.


                b. Municipal Liability Claims against the City of Gladewater
.
             Because the Court limited the discovery to that related to qualified immunity, the

    Court will not take up the City’s motion for summary judgment at this time. A scheduling

    conference will be set to address the claims against the City. Counsel for Officer Carlsen

    is free to participate but not required to do so.


       IV.      CONCLUSION

             Summary Judgment is granted in favor of Defendant Robert Carlsen on the basis of

    qualified immunity from suit.
             SIGNED this 3rd day of January, 2012.
           SIGNED this 30th day of May, 2019.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE




                                                17 / 17
